The Chancellor.
It was settled in the case of Perkins, (2 John. Ch, Rep. 124,) that a committee must be appointed by this court for a non-resident lunatic, to enable him to obtain the control of property in this state; and that a commission might issue for that purpose. But as the commissioners cannot authorize the empanneling, of a jury beyond the jurisdiction of this court the commission cannot be executed out of the state. (Southcot’s case, 2 Ves. sen. 402.) The usual order directing the commission to be executed at or near the residence of the lunatic must be dispensed with - in such a case; and it may be executed in such county as will be most convenient. In this case the residence of the lunatic is near the line of this state; the commission must therefore be executed in the adjoining county, which is most convenient and nearest to her residence. The commis*175sioners must also give her due notice of the time and place of executing the commission, that she may attend if she thinks proper to do so.